DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. What exactly are the aminopolysiloxanes? Applicant only describes them as polysiloxanes with branched amine-substituted alkyl chains, along with a solids content. Would any such polysiloxane be suitable? No sources or chemical structures are 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al., US 2015/0337240 A1. The reference discloses a fabric conditioning composition comprising an amino-functional, epoxide-group-containing silicone polymer and a branched, amine functional silicone, wherein the polymer has a weight average molecular weight of 400,000 to 900,000  (abstract). The branched amine functional silicone is present in an amount of 0.02% to 2% by weight of the composition [0034]. The amine functional polymer is present at 0.02 to 0.5% of the composition [0038].  See the examples at [0062], in which water is present at about 93% of the composition. Note also the presence of Dequest 2000, a phosphonic acid. Note the other chelating phosphonic acids disclosed as suitable at [0057]. The presence of emulsifiers such as C14-15 20-ethoxylate and disclosure of mixing at 400 RPM suggests that the compositions are emulsified, in the absence of evidence to the contrary. In the absence of anything basic, it appears that the pH limitations of claim 3 can be met while working within the teachings of the reference. The compositions are disclosed as being used in an automatic washer. Regarding solids content, in the absence of any explicit disclosure by applicant, it would appear that polymers of such solids content are commercially available, as applicant has not disclosed how to make . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a fabric softening composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al., US 2015/0337240 A1 in view of Binder et al., US 2005/0123528 A1. The Navarro reference is summarized above. Addition of wax is not disclosed. The Binder reference teaches that the softening, conditioning, wrinkle reduction and protective effects of fabric softening compositions may be improved by the addition of a fabric lubricant, such as a synthetic wax [0146]-[0147]. It would have been obvious at the time of filing to add a synthetic wax to the compositions of Navarro, because Navarro . 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the references relied upon above. They do not disclose or motivate addition of a blend of olefins and a cationic surfactant. While synthetic waxes may be polyolefins, they are polymerized and are no longer olefins.	

Response to Arguments
Applicant’s arguments are persuasive. Chelants and sequestrants are indeed different. The previous rejection is withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761